Citation Nr: 1727450	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-33 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating for a left shoulder disability rated as noncompensable from January 13, 2012, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to February 2005, and from January 2011 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter previously came before the Board in July 2015, at which time the Board issued a remand so that additional development could be accomplished.  Following that remand, the RO issued a rating decision in September 2015 which granted the Veteran a 10 percent disability rating for his shoulder disability, effective September 8, 2015, and recharacterized the disability as a left sternoclavicular condition (previously rated as left sternoclavicular subluxation (minor)).  That increased rating does not constitute a maximum grant of the available benefit sought on appeal, and therefore, the matter remains on appeal.  In order to reflect the changes made by the RO, the Board has recharacterized the issue, as described on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a VA examination in September 2015.  Unfortunately, the range of motion testing conducted during that examination did not specify whether the testing was conducted in active or passive motion, or whether it constituted weight bearing or non-weight bearing motion of the shoulder.  Opposite side testing was also not conducted.  Additionally, although the examiner noted that flare ups affected motion above the chest, the report did not provide further description of limitation due to flare ups which the Board can rely upon in adjudicating this claim.  

In light of these facts, the Board must issue a remand so that a new examination may be conducted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertaining to the disability on appeal.  Invite the Veteran to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new VA examination of his left shoulder.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's left shoulder disability, to include range of motion findings in degrees, evidence of ankylosis, impairment of the humerus, or impairment of the scapula.  Additional limitation of motion due to pain, weakness, fatigability, locking, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  Flare-ups should be addressed in terms of additional limitation of motion.  Even if flare-ups are not reported at the time of the examination, the examiner should estimate the extent of functional limitation resulting from the flare-ups reported at the September 2015 examination, and should make efforts to express that impact in terms of degrees of lost motion.  If the examiner is unable to provide such estimates, then a reason for this must be articulated.  Any incapacitating exacerbations should be reported and described.

All findings must include range of motion testing in active and passible motion, in weight bearing and non-weight bearing positions.  Range of motion testing should also be conducted for the opposite, non-injured, joints, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




